
	
		II
		112th CONGRESS
		1st Session
		S. 1847
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2011
			Mr. Rubio (for himself,
			 Mr. Blunt, and Mr. Nelson of Florida) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to reinstate
		  criminal penalties for persons charging veterans unauthorized fees, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect Our Disabled Heroes Act of
			 2011.
		2.Reinstatement of
			 penalties for charging veterans unauthorized fees
			(a)In
			 generalSection 5905 of title
			 38, United States Code, is amended to read as follows:
				
					5905.Penalty for
				certain actsExcept as
				provided in section 5904 or 1984 of this title, whoever—
						(1)in connection with a proceeding before the
				Department, knowingly solicits, contracts for, charges, or receives any fee or
				compensation in connection for—
							(A)the provision of advice on how to file a
				claim for benefits under the laws administered by the Secretary; or
							(B)the preparation, presentation, or
				prosecution of such a claim before the date on which a notice of disagreement
				is filed in a proceeding on the claim;
							(2)attempts to solicit, contract, charge, or
				receive as described in paragraph (1);
						(3)unlawfully withholds from any claimant or
				beneficiary any part of a benefit or claim under the laws administered by the
				Secretary that is allowed and due to the claimant or beneficiary, or attempts
				to do so;
						(4)commits an offense punishable by this
				chapter, or aids, abets, counsels, commands, or procures the commission of such
				an act; or
						(5)causes an act to be done, which if directly
				performed would be punishable by this chapter,
						shall be
				fined as provided in title 18, or imprisoned for not more than one year, or
				both..
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to acts committed after the date of the
			 enactment of this Act.
			
